COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-05-120-CV

CHANDLER S. SWAIN	APPELLANT



V.



AMERICAN HONDA FINANCE CORPORATION  	APPELLEE



----------

FROM COUNTY 
COURT AT LAW NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On August 19, 2005, we notified appellant that his brief had not been filed as required by rule 38.6(a).  T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  
See
 Tex. R. App. P.
 38.8(a)(1).  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).

PER CURIAM 		



PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED:   September 22, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.